Citation Nr: 0502510	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-04 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a heart disorder, 
to include hypertension.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 10 percent disabling

6.  Entitlement to an increased evaluation for left shoulder 
bursitis, currently evaluated as 10 percent disabling

7.  Entitlement to an increased evaluation for discogenic 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
June 1948 and from June 1952 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and July 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In December 2004, the veteran presented testimony at a 
hearing held before the undersigned Veterans Law Judge in 
Washington, D.C.  At that time, a motion for advancement on 
the docket was granted under the provisions of 38 U.S.C.A § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), which 
specifies that appeals must be considered in docket number 
order, but may be advanced if good or sufficient cause is 
shown.  

The Board also notes that at the December 2004 hearing a 
claim of entitlement to service connection for cellulites, 
which was initially appealed by the veteran, was withdrawn 
from appellate consideration.  

The claims of entitlement to service connection for a heart 
disorder and to an increased evaluation for discogenic 
disease of the lumbar spine are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records document a diagnosis of gout; 
however the post-service medical evidence contains no current 
diagnosis of gout and no complaints or treatment related to 
gout since 1994.

2.  Bilateral hearing loss is manifested by Level IV auditory 
acuity in the right ear, and Level V auditory acuity in the 
right ear.

3.  The veteran's right wrist disability is manifested by 
complaints of constant right wrist pain, fatigue, stiffness, 
weakness, and lack of endurance, with clinical findings of 
limitation of motion without manifestations of pain and not 
impacted by repetitive motion, and with X-ray evidence of 
osteoarthritis of the right wrist.

4.  Superficial scarring of the right wrist, approximately 7 
centimeters in length, which is neither tender, painful, nor 
unstable and does not result in any functional impairment or 
limitation of motion, has been clinically shown.  

5.  The veteran's service-connected right shoulder bursitis 
is manifested by no X-ray abnormalities, and by:  abduction 
to 170 degrees; flexion to 160 degrees; internal rotation to 
70 degrees; and external rotation to 80 degrees; with 
crepitus and possible atrophy, but without swelling or 
tenderness.

6.  The veteran's service-connected left shoulder bursitis is 
manifested by mild degenerative changes, and by:  abduction 
to 180 degrees; flexion to 160 degrees; internal rotation to 
60 degrees; and external rotation to 80 degrees; with 
crepitus, pain on extreme ranges of motion, and possible 
atrophy; but without swelling or tenderness.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been met. 38 
U.S.C.A. §§ 1155, 5100-5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5003, 5010, 5215 (2004).

4.  The criteria for a noncompensable rating for scarring of 
the right wrist are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7802 (2004).

5.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103a, 5107 (2002); 38 C.F.R. § 3.159, Part 
4, including §§ 4.7, 4.71a and Diagnostic Code 5019 (2004).

6.  The criteria for a rating in excess of 10 percent for 
left shoulder bursitis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103a, 5107 (2002); 38 C.F.R. § 3.159, Part 
4, including §§ 4.7, 4.71a and Diagnostic Code 5019  (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in November 2001 and January 2004, the RO 
informed the appellant of the VCAA and its potential effect 
on his claims.  In addition, the appellant was advised, by a 
June 1999 statement of the case (SOC) and several 
Supplemental Statements of the Case (SSOCs) issued 
subsequently (most recently in May and September 2003), of 
the pertinent law and what the evidence must show in order to 
substantiate the claims.  The SOC and SSOCs also advised him 
of the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
The record contains copious medical records, both private and 
VA, and neither the veteran nor his representative has 
provided or identified any additional evidence which must be 
obtained for a complete record (except as identified in the 
remand), thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, the record contains VA 
examination reports dated in 1998, 1999, and 2003.   

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claims.  He 
has also been provided notice of what VA was doing to develop 
the claims, notice of what he could do to help his claims, 
and notice of how the claims were still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding the matters being decided today (except 
as to the cardiovascular and back conditions) for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

A.  Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Moreover, the law provides that a veteran shall be 
granted service connection for certain specific disorders, 
including arthritis, although not otherwise established as 
incurred in service, if the such disease is manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Notwithstanding the lack of a diagnosis of a 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Under 38 C.F.R. § 4.1, each disability must be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

III.  Factual Background

The service medical records include a physical examination 
report dated in June 1948, at the end the veteran's first 
period of service, which shows that there were no physical 
abnormalities and that his blood pressure was 126/80.  A 
January 1952 examination for commissioning purposes also 
failed to show any abnormalities.  An entry dated in November 
1962 references subdeltoid right bursitis.  Right elbow 
bursitis is documented again in January 1964 records.  A May 
1967 record documents a right wrist fracture.  March and June 
1970 records mention gouty arthropathy and calcification of 
the left foot.  A January 1971 record notes complaints of an 
8-month history of back pain, beginning in May 1970 as well 
as a 10-month history of gout when the left foot was shown 
with elevated uric acids.  

The veteran's February 1971 retirement examination shows that 
clinical evaluation of the upper extremities and spine were 
abnormal due to limitation of motion of the right wrist and 
spine.  Blood pressure was 140/80, chest X-ray films were 
negative and an EKG was normal.  The veteran's diagnoses were 
reported as: navicular fracture, chronic low back syndrome, 
chronic hyperuricimia, and chronic gouty arthropathy, treated 
and controlled.  

A Medical Evaluation Board report dated in April 1971 
reflects that the veteran was considered medically unfit or 
at best questionable for further military service due to 
conditions including: mgout with hyperuricemia, under 
treatment with Allopurinol; a history of epicondylitis of 
both elbows, by history; bursitis of the left shoulder with 
calcific tendonitis, asymptomatic; post-traumatic arthritis 
and limitation of motion of the left wrist following a 
fracture in 1967; and chronic arthritic low back pain.  A 
Physical Evaluation Board (PEB) report dated in October 1971 
reflects that the veteran's disabilities consisted of:  gout 
with recurrent acute arthritis involving the left foot; 
traumatic arthritis and limitation of motion following a 
fracture of the right wrist in 1967; and chronic, recurrent 
lumbosacral strain.  The PEB found the veteran unfit for 
further duty and recommended that he be permanently retired 
from service.

The veteran filed his original service connection claim for 
conditions affecting: the back, the left shoulder, the right 
wrist and the heart, as well as claims of bilateral hearing 
loss and gout, in June 1998.  

Records from a private hospital in California dated in 
October 1995 show that the veteran's uric acid level was 
within normal limits.  

A VA examination of the bones was conducted in July 1998.  
The history noted a fractured right wrist in 1967.  The 
veteran complained of right wrist weakness, but denied having 
symptoms of swelling or pain.  Two vertical, asymptomatic 
scars, measuring 2 inches and 21/2 inches were demonstrated.  
These were described as well-healed, nontender, not adherent 
and without inflammation or keloid formation.  There was no 
swelling or tenderness of the wrist.  Range of motion testing 
showed dorsiflexion of 45 degrees, plantar flexion of 50 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 40 degrees.  Grip was described as adequate and abduction 
of the fingers was strong; both were evaluated as 5/5.  The 
veteran reported that he was not receiving treatment for the 
right wrist.  Final diagnoses of residuals of a fracture of 
the right navicular bone with open reduction and internal 
fixation with a bone graft, and traumatic arthritis of the 
right wrist with osteoporosis, were made.

A VA audiological examination was also conducted in July 
1998.  The veteran complained of impaired speech recognition, 
particularly in noisy environments.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
75
75
LEFT
30
35
50
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 57 in the right 
ear and 57 in the left ear.  The examiner reported that 
bilateral mild to severe, low to high frequency, sloping, 
symmetrical, sensorineural hearing loss was shown.   

In an April 1999 rating decision, service connection was 
granted for residuals of a right wrist fracture and for 
bilateral hearing loss, which were each assigned a non-
compensable evaluation.  Service connection for gout and a 
heart condition were denied.  Claims of entitlement to 
service connection for a low back disorder and for left 
shoulder bursitis were deferred. 

A VA examination was conducted in May 1999.  The veteran gave 
a history of a right shoulder injury in 1962.  Physical 
examination revealed moderate tenderness over the right 
shoulder, without indication of swelling.  Range of motion of 
the right shoulder showed 180 degrees of forward flexion, 180 
degrees abduction, adduction and extension of 45 degrees and 
internal and external rotation of 90 degrees.  There was no 
pain on motion studies and muscular strength was 5/5.  X-ray 
films of the right shoulder revealed no significant bone or 
joint abnormality.  X-ray films of the left shoulder showed 
osteoporosis and mild degenerative changes.  A diagnosis of 
chronic bursitis of the right shoulder was made.  

A VA examination of the joints was conducted in July 1999.  
The veteran complained of pain in the shoulders, with no 
recent history of swelling.  He stated that he had not had 
any treatment for his shoulder problems.  Range of motion 
testing of the shoulder bilaterally showed 180 degrees of 
forward flexion and abduction, adduction and extension of 50 
degrees and internal and external rotation of 90 degrees.  
There was no pain on motion studies and muscular strength was 
5/5.  X-ray films of the right shoulder (May 1999) revealed 
no significant bone or joint abnormality.  X-ray films of the 
left shoulder (May 1999) showed osteoporosis and mild 
degenerative changes.  Diagnosis of chronic post-traumatic 
bursitis of both shoulder and showed osteoporosis and mild 
degenerative changes of the left shoulder were made.

In a July 1999 rating action, the RO granted service 
connection for disorders of the right shoulder and lumbar 
spine, assigning each a 10 percent rating; and for a left 
shoulder disorder, which was assigned a noncompensable 
evaluation.

Additional service medical records were received (possibly in 
November 2001) which reflect that in April 1971 the veteran 
was treated for low back pain and post-traumatic arthritis of 
the right wrist. 

An original medical record from the USAF clinic in Norton, 
California reflects that the veteran was seen for prostatitis 
in April 1987, at which time he also gave a medical history 
of hypertension and gout.  No clinical findings of gout were 
made, but a diagnostic impression of gout was made.  The date 
of receipt of that record is not clear.

A VA examination of the joints was conducted in February 
2003.  The veteran complained of pain, fatigability and lack 
of endurance of the shoulders and right wrist.  He also 
complained of right wrist weakness, stiffness and constant 
pain.  He stated that he experienced flare-ups in the 
shoulders 2 times a month, lasting 2-3 days.  On physical 
examination a right wrist scar measuring 7 cm was evident.  
Examination of the wrist showed no deformity, swelling, 
crepitus or significant tenderness.  Right wrist range of 
motion was 30 degrees extension and flexion, ulnar deviation 
of 20 degrees, and radial deviation of 10 degrees.  
Repetitive motion, and testing for power, weakness, fatigue, 
and incoordination revealed no further functional impairment.  

Clinical examination of the right and left shoulders revealed 
no deformity, tenderness or swelling, but there was a 
suggestion of atrophy in both shoulder and some crepitus in 
the right shoulder.  Range of motion testing of the shoulder 
showed 160 degrees of forward flexion bilaterally, 170 
degrees of abduction (right) and 160 degrees (left), external 
rotation of 80 degrees bilaterally and internal rotation of 
70 degrees (right) and 60 degrees (left).  Repetative motion, 
and testing for power, weakness, fatigue, and incoordination 
revealed no further functional impairment or pain on the 
right side and revealed pain on extremes of motion of the 
left side.  Assessments of left and right shoulder strain and 
bursitis and osteoarthritis of the right wrist, status post 
navicular fracture, were made.  

The file also contains VA medical records dated from 1998 to 
2003 which were negative for a diagnosis of gout and did not 
show treatment for disorders of either shoulder or the right 
wrist.  

A VA audiological examination was conducted in August 2003.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
80
80
LEFT
25
40
45
70
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 70 percent in the left ear.  
Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 60 in the right 
ear and 59 in the left ear.  The examiner reported that 
bilateral mild sloping to severe sensorineural hearing loss 
was shown.   

In a September 2003 SSOC, a 10 percent evaluation was 
assigned for bilateral hearing loss.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in December 2004.  The veteran 
testified that he experienced gout since 1969 following a 
skiing accident and that, since service, he had been taking 
Allupurinol daily (p.8).  The veteran testified that the 
symptoms of his shoulders and his bilateral hearing deficit 
were about the same as when he was examined by VA in 2003 
(pgs. 22 and 29).   

At the hearing the veteran presented additional evidence, 
accompanied by a waiver of RO consideration, which included a 
problem list of conditions addressed by VA from November 1994 
to November 2004.  Gout was mentioned once in November 1994.  
There was no indication of treatment of the shoulders or 
wrists during that time.  

IV.  Analysis

A.  Service Connection - Gout

The veteran asserts that service connection is warranted for 
gout.  In order for the claimant to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus, or etiological connection, between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

The service medical records document treatment for gout 
arthropathy in 1970 and reflect that during service the 
veteran was taking the medication Allopurinol, apparently for 
treatment of gout.  

Post-service records make reference to a history of gout and 
a medication history which includes Allopurinol.  A 1987 Air 
Force Base record and a VA problem list (November 1994) 
reference gout, but neither record includes any clinical 
findings related to that claimed condition, nor specifically 
reflect that gout was active at that time.  Subsequently, the 
record is entirely negative for complaints, treatment. or a 
diagnosis of gout.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski,  2 Vet. App. 
141 (1992).  The Board acknowledges the veteran's statements 
to the effect that gout is of such a nature that, while not 
always actively manifested, it may occur at any time.  
However, essentially the Board is unable to conclude that 
gout represents a permanent, chronic disability related to 
the veteran's period of service.  There is no indication that 
gout is currently manifested or that it has been active at 
any time during the past 10 years (i.e., since November 
1994).  

In effect, there are no medical indications of post-service 
continuity of gout since service, and only two mere clinical 
references to gout since 1972.  Accordingly, the appeal must 
fail, as there is no current diagnosis of the claimed gout 
and the claim may be denied on this basis alone.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
gout.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 

B.  Increased Evaluations

1.  Bilateral Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a disability rating in excess of 10 percent.  The 
assignment of disability ratings for impairment of hearing 
acuity is derived by the application of the Rating Schedule 
to the numeric designations assigned, after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85- 4.87 (2004).  The veteran filed his initial 
claim prior to that time; however, the Board finds that the 
change in the pertinent regulation was not a substantive 
change as applicable to this veteran's claim.  See 64 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2001).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. § 
4.85-4.87 (2001).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2004).

Moreover, under both the new and old regulations, an 
examination for hearing impairment is to be performed using 
both a controlled speech discrimination test and a pure tone 
audiometry test. 38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (2004).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone threshold averages are to be used only when an 
examiner certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2004).

An exception applies under the new regulations, which allow 
for a rating specialist to determine the numeric designations 
based solely upon puretone averages when the pure tone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.86(a) 
(2004).  

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patters of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  In addition, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).  However, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. § 
4.86, is not shown in this case and therefore, those 
provisions are not applicable.

Evaluating the August 2003 VA audiological test results, the 
Board finds that when the pure tone threshold average (60) 
and the speech recognition score (76) for the right ear are 
applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is IV.  When the pure tone threshold average (59) 
and speech recognition score (70) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
V.  When the numeric designations for the right and left ears 
are applied to Table VII (Percentage Evaluation for Hearing 
Impairment-Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 10 percent and an 
increased rating is not warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record.  As noted earlier, the 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The degree of 
bilateral hearing loss shown by the August 2003 examination 
fails to meet the standards for an evaluation in excess of 10 
percent, and therefore the claim must be denied.   

2.  Right Wrist

The veteran 's right wrist disorder is currently evaluated as 
10 percent disabling under Diagnostic Codes 5010-5215, 
effective from June 1998, the date of the original service 
connection claim.  

Degenerative arthritis, including post-traumatic arthritis 
that is established by X-ray findings, will be rated based on 
limitation of motion of the specific joint involved. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5215.  Favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, DC 5214.  Normal ranges of 
motion of the wrist are shown at 38 C.F.R. § 4.71, Plate I. A 
"normal" range of motion in the wrist includes 70 degrees 
of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.

The veteran is right-handed, and therefore the condition at 
issue involves the dominant arm.

Subjectively, the veteran complains of constant right wrist 
pain, fatigue, stiffness, weakness, and lack of endurance.  
Objectively, the collective medical evidence from the 1998 
and 2003 VA examinations reveals no demonstration of any 
weakness, fatigue, swelling, or pain on movement attributed 
to the veteran's service-connected right wrist wound.  X-ray 
evidence did reveal osteoarthritis, and there is some 
limitation of motion of the right wrist, but there is no 
indication that the right wrist disability would be rated 
even 10 percent under the applicable limitation-of-motion 
code, DC 5215, in the absence of consideration of the effects 
of pain and functional impairment, as neither dorsiflexion 
less than 15 degrees or with palmar flexion limited in line 
with forearm has actually been clinically shown.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Clinical evaluation conducted by VA in 2003 showed no 
tenderness, deformity, or swelling of the right wrist.  
Repetitive motion, and testing for power, weakness, fatigue, 
and incoordination revealed no further functional impairment 
due to pain or the aforementioned factors in excess of the 
limitation of motion of the wrist which was initially shown 
on testing. 

Thus, the Board finds that the preponderance of the evidence 
is against finding that the residuals of a fracture of the 
right wrist warrant an evaluation in excess of 10 percent. 38 
C.F.R. § 4.7.  Although osteoarthritis of the wrist is noted, 
the veteran has adequate range of motion without evidence of 
ankylosis and and no pain, thus precluding a higher rating 
under the appropriate rating codes.  See 38 C.F.R. §§ 4.14, 
4.71a, DC 5214-5215.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for a residuals of a right wrist 
fracture, under DC 5214.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability, such as a scar, may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of or 
overlapping with symptomatology of the other conditions.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected. DC 7805.

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head, face or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804.  

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, supra.

During a VA examination conducted in February 2003, the 
examiner noted a scar over the right wrist, approximately 7 
cm in length.  During a prior VA examination conducted in 
1998, the examiner noted two vertical, asymptomatic scars, 
measuring 2 inches and 21/2 inches.  These were described as 
well-healed, nontender, not adherent, and without 
inflammation or keloid formation.  In essence, while it is 
clear that the veteran has a visible scar on the right wrist, 
it is clinically asymptomatic and neither painful, tender, 
nor unstable, and does not result in any functional 
impairment or limitation of motion, as neither VA examination 
report nor any other evidence on file documents such 
complaints or symptoms.  The veteran's superficial scar is 
not large enough in and of itself to warrant a compensable 
evaluation under DC 7802 (2004), which would require scarring 
of an area of 144 square inches in order to be compensable.  
However, the veteran's scarring of the right wrist warrants a 
separate noncompensable evaluation, but not more, under DC 
7802 (2004).  

3.  Right and Left Shoulders

The veteran's service connected right and left shoulder 
disabilities are rated as bursitis and are currently each 
rated as 10 percent disabling.  Diagnostic Code 5019, 
bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, DC 5019 (2004).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, DC 5003 (2004).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The veteran's shoulders may be rated under Diagnostic Code 
5201 for limitation of motion of the arm (shoulder).  The 
condition is currently rated as 10 percent disabling, and a 
20 percent rating contemplates the major arm being limited to 
shoulder level.  A 30 percent rating contemplates limitation 
of the major arm to midway between side and shoulder level, 
while a 40 percent rating requires limitation to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2004).

The preponderance of the evidence is against the veteran's 
claims for an increased rating for his service connected 
right and left shoulders.  The clinical evidence reflects 
that the veteran does have crepitus, possible atrophy, and 
painful motion of his right and left shoulders.  However, he 
has abduction of 170 degrees in the right arm and 180 degrees 
in the left warm and bilateral flexion of the shoulder to 160 
degrees which respectively exceed shoulder height.  This is 
over the level of disability contemplated by the 10 percent 
disability level.  As such evaluations in excess of 10 
percent for the shoulder disabilities are not warranted under 
DC 5201.

The veteran's complaints of discomfort and pain as to both 
shoulder disabilities have been considered and have been 
taken into account in the assignment of the disability 
evaluations currently assigned for right and left shoulders.  
The Board has considered his claim for increased ratings for 
his shoulder disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case, as the 
veteran is assigned at least a 10 percent disability rating 
for each of his service connected orthopedic (shoulder) 
disabilities under consideration.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Complaints of pain have been 
factored into the current ratings, and the pain reported is 
consistent with the disability ratings assigned.

As to the aforementioned DeLuca criteria, these have been 
considered.  However, they would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his complaints of pain and limitation of motion.  
During the 2003 VA examination, repetitive motion testing, 
and testing for power, weakness, fatigue, and incoordination 
revealed no further functional impairment of either shoulder, 
except for a notation of pain on extremes of motion in the 
left shoulder.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected right and left shoulders.


ORDER

Entitlement to service connection for gout is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture is denied.  

Entitlement to a noncompensable evaluation for a scar over 
the right wrist, associated with residuals of a right wrist 
fracture, is granted.

Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder bursitis is denied.

REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering a fully informed 
decision as to the claims of entitlement to service 
connection for a heart disorder and for entitlement to an 
increased evaluation for discogenic disease of the lumbar 
spine.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With respect to the service connection claim for a heart 
disorder, to include hypertension, the Board observes that 
cardiovascular manifestations were noted during service, and 
the record clearly reflects that the veteran has currently 
manifested heart pathology .

An annual examination conducted in March 1958 documents an 
abnormality of the heart, described as a grade II systolic 
apical murmur, functional.  A February 1964 examination 
report reflects that clinical evaluation of the vascular 
system was abnormal due to hypertension.  A physical profile 
record also dated in February 1964 documents mild, benign, 
hypertensive vascular disease.  

The post-service evidence includes a VA medical record dated 
in October 1980 in which a chest X-ray film shows a density 
in the right upper lung field, and private medical records 
dated in 1990 which reflect that the veteran was treated for 
conditions including atrial fibrillation as well as coronary 
heart disease with cardiomyopathy.  The veteran was also 
treated at a hospital in Australia in August 1990, where he 
was seen by the stroke service.  Records from a private 
hospital in California dated in 1995 show that he was 
admitted due to syncope, hypertension, and atrial 
fibrillation.  

No medical opinion exists in the file which addresses the 
relationship between the cardiovascular manifestations shown 
during service and the currently manifested heart conditions.  
A VA examination to determine the diagnosis of the veteran's 
currently manifested heart condition and an opinion as to 
whether any such disorder was incurred in or aggravated by 
service is warranted in this case, and therefore one will be 
ordered.

The veteran's low back disability is currently assigned a 20 
percent evaluation, under Diagnostic Code 5293.  

During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002). The newly issued provisions 
of this section allow for intervertebral disc syndrome 
(preoperatively or postoperatively) to be evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months or by combining (under 38 C.F.R. § 4.25) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The veteran was notified of these changes in the 
May 2003 SSOC.

Effective September 26, 2003, however, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  In addition, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with DC 5243 now 
embodying the recently revised provisions of the former DC 
5293 (for intervertebral disc syndrome).

The veteran, however, has not been formally notified of the 
newly enacted provisions of Diagnostic Codes 5235-5243 to 
date.  Moreover, the most recent February 2003 VA spine 
examination may not have sufficiently addressed the 
symptomatology contemplated by the new provisions, 
particularly as it appears in the most recent medical records 
that the veteran is experiencing neurological symptomatology 
which has not clearly been attributable to any of his 
currently manifested medical conditions.  As a result, 
further development, in the form of a new VA examination and 
re-adjudication, is warranted.

Further, as will be explained in the action paragraphs below, 
during the December 2004 hearing testimony before the 
undersigned Veterans Law Judge, the veteran identified 
pertinent outstanding medical records to be associated with 
the claims for his cardiovascular and spinal prior to 
adjudication of these claims on the merits.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. VA will provide notification when 
any further action is required on the part of the appellant.

1.  The veteran has indicated that he 
received treatment for a cardiovascular 
condition/hypertension at the VAMC in 
Buffalo, NY, in 1973 and at the VAMC in 
Beckley, West Virginia, in 1973-74.  
Records from these facilities including 
any pharmaceutical records should be 
requested.  The veteran has also 
requested that records from the VAMC in 
Buffalo, NY, dated from May 2003 to the 
present time be obtained, to include any 
test results, particularly as related to 
his back condition.  As to these 
requests, both the records request and 
response should be annotated for the 
file.  

2.  The veteran has also identified the 
following private records (as shown in 
his 2004 Board hearing testimony) and 
requested that an attempt be made to 
obtain them for the file: Cleveland 
Diagnostic Clinic, 1973-74 (treatment for 
hypertension); U.S. Public Health 
Service, records prior to October 1980; 
and the Pitt Diagnostic Clinic at the 
Mellon Pavilion, September 1974-September 
1976.  All appropriate release forms 
should be provided for the veteran and 
secured.  As to all these requests, both 
the records request and response should 
be annotated for the file.  

3.  The RO should schedule a VA 
examination to address the veteran's 
claimed heart condition, to include 
hypertension.  

a.  The examiner should initially 
identify the veteran's reported 
cardiovascular symptoms and diagnose 
any currently manifested 
cardiovascular disorder(s).

b.  After a review of the veteran's 
claims folder, to include the service 
medical records, the examiner should 
then provide the following opinion in 
conjunction with any/all currently 
manifested disorder(s): whether it is 
at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the veteran has a 
currently manifested cardiovascular 
condition, to include hypertension, 
which arose in or was caused by his 
military service, or which manifested 
within the first post-service year, 
or whether such a causation or 
manifestation is is unlikely (i.e., 
less than a 50-50 probability).

c.  It is critical that the claims 
folder be made available to the 
examiner in conjunction with the 
examination.  Any studies or tests 
that are needed to make a 
determination should be conducted 
accordingly. A written rationale and 
bases should support all conclusions.

4.  The RO should then afford the veteran 
a VA spine examination addressing the 
nature and extent of his lumbar spine 
disorder.

a.  The examination of the 
lumbosacral spine should include 
range-of-motion studies, commentary 
as to the presence and extent of any 
painful motion or functional loss due 
to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurological manifestations (e.g., 
radiating pain into an extremity).

b.  The examiner should also 
specifically state whether ankylosis 
and muscle spasm are present and 
should address the matter of whether 
the radiculopathy to the legs which 
the veteran has recently complained 
of is attributable to his service-
connected lumbar disability or to 
some other cause.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale.

c.  The examiner should perform any 
radiological studies of the 
lumbosacral spine deemed necessary.

d.  It is critical that the claims 
folder be made available to the 
examiner in conjunction with the 
examination.  Any studies or tests 
that are needed to make a 
determination should be conducted 
accordingly. A written rationale and 
bases should support all conclusions. 

5.  The RO should review the record after 
the examinations and ensure that all 
questions posed in this Remand have been 
adequately addressed.  Any examination 
report should be returned for completion 
if any inadequacies are found.  If the 
examiner recommends further development 
(e.g., a request to obtain additional 
medical records or conduct additional 
tests), such development should also be 
accomplished. 

6.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a cardiovascular 
condition and to an evaluation in excess 
of 20 percent for discogenic disease of 
the lumbosacral spine.  If either 
determination remains less than fully 
favorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2004) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, effective from September 26, 2003.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


